Citation Nr: 1723800	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.    

In April 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

In May 2014, the Board remanded the claim for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  A review of the documents in Virtual VA reveals a copy of the April 2013 hearing transcript.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the VBMS or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran contends that he has a right knee disability due to service.  Specifically, he claims that he injured his right knee during service while "playing football."  See April 2013 Hearing Tr. at 3.  He has also reported that he injured his right knee in a car accident prior to his service.  See April 2013 Hearing Tr. at 13-15. 

A January 1982 enlistment examination report reflects a normal finding for the lower extremities.  The Veteran denied all symptoms relevant to the right knee in the accompanying report of medical history.   In a July 1984 separation examination report, the service examiner also found that the Veteran's lower extremities were normal.  However, in the accompanying report of medical history, the Veteran marked "yes' as to whether he had at that time or has had cramps in his legs and trick or locked knees.  The service examiner also wrote that the Veteran was injured in a motor vehicle accident in 1983 for which he was "admitted [to a] hosp[ital]" for one day.  The examiner further noted that the Veteran had a right knee injury, but without any sequelae.   

A September 1984 service treatment record documents the Veteran's complaint of a right knee injury "while playing football."  At that time, the Veteran reported that his right knee was "very painful when walking side steps, running, or jumping."  The treating physician observed "swelling to [right] knee" and assessed that the Veteran had a "twisted [right] knee" as well as medial collateral ligament strain of the right knee.  Moreover, the treating physician noted the Veteran's report that his right knee "was injur[ed] once before [at] age 19 when [he] was a civil[ian] and was struck by a car" and referred him for further evaluation "d[ue] to previous R knee injury in the past [from a] car accident." 

Post-service, in a February 2001 VA treatment note, the Veteran complained of "bilat[eral] knee pain but right knee . . . more severe."  He also recalled a history of "trauma to the right knee [when] a car rolled over [the right] knee approx[imately] 15 years ago."  He recounted that he [t]wisted the same knee in the service."   In a July 2009 VA emergency treatment note, the Veteran complained of right knee pain, and an assessment of "sprain vs. djd" was rendered at that time.  A February 2010 VA treatment record notes an MRI finding of torn meniscus.  Subsequent VA treatment notes reflect complaints and treatments referable to the right knee. 

In February 2011, the Veteran underwent a VA examination for evaluation of his right knee.  The VA examiner provided a diagnosis of small medical meniscus tear of the right knee and noted the Veteran's account of  "a twisting injury to his right knee" during physical training as well as while playing football in service.  The VA examiner then opined that it was less likely than not that the Veteran's right knee condition was related to his service because "[he] had no evidence of a meniscus tear at the time of this right knee injury on 09/04/1984."   This opinion is inadequate because it solely relies on the lack of documented treatment records during service and failed to provide an adequate rationale for its conclusion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez, 22 Vet. App. at 295.  Moreover, the VA examiner failed to address the in-service motor vehicle accident in 1983, as documented in the July 1984 separation examination report.  See Reonal v. Brown, 5 Vet. App. 458, 461(1993).  The examiner also did not discuss the Veteran's affirmative responses in his July 1984 report of medical history as to whether he had experienced trick or locked knees and leg cramps.

Further, it appears that the Veteran may have injured his right knee prior to his service.  See April 2013 Hearing Tr. at 13-15; September 1984 service treatment record.   The Board observes that, as no right knee condition was noted in the January 1982 enlistment examination report, the presumption of soundness attaches, which may be rebutted only by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304 (b) (2016).  

As yet, the record does not contain a medical opinion addressing whether the claimed right knee disability clearly and unmistakably preexisted service and was not aggravated by service.  Therefore, on remand, the AOJ should schedule a VA examination addressing the noted deficiencies.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, in the July 1984 separation examination report, the service examiner wrote that, following the 1983 motor vehicle accident, the Veteran was "admitted [to a] hosp[ital]" for one day.  As the record does not contain hospital records related to the 1983 motor vehicle accident, a remand is necessary to attempt to obtain such clinical records, if any. 

Finally, in the May 2014 remand, the Board instructed the AOJ to obtain private treatment records from Dr. Johnson from Family Medical Clinic in Vicksburg, Mississippi.  While the Veteran did not respond to a June 2014 letter in which the AOJ requested that he complete an appropriate authorization form, given the need to remand for additional development, the AOJ should make another attempt to obtain the identified private treatment records as well as any other outstanding VA or private treatment records referable to the instant claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim, to include treatment records from Dr. Johnston from Family Medical Clinic in Vicksburg, Mississippi.   After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Contact any appropriate source to obtain any in-patient or hospital records related to the 1983 motor vehicle accident during service.  All reasonable attempts should be made to obtain such records.  If the records do not exist or further efforts to obtain them would be futile, issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the above, as well as any other record development deemed appropriate, schedule a VA examination to determine whether there is a relationship between his claimed right knee disability and service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses for right knee disabilities present since the date of the claim (i.e. since November 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B)  For each diagnosis, the examiner should opine whether there is clear and unmistakable evidence that the right knee disability pre-existed service. 

In this regard, the examiner should specifically consider the September 1984 service treatment record and the Veteran's April 2013 testimony indicating that he may have had a right knee condition from a car accident prior to entering service.   

(C)  If there is clear and unmistakable evidence that the right knee disability pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing right knee disability did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disability, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

(D)  If there is no clear and unmistakable evidence that the current right knee disability pre-existed service, then the examiner is asked whether it is at least as likely as not that such is directly related to service, to include the July 1984 report of medical history documenting the Veteran's affirmative responses to whether he had trick or locked knees and cramps in his leg, and the September 1984 service treatment record reflecting his complaint of right knee injury while playing football and subsequent assessments of twisted right knee and medical collateral ligament strain of the right knee.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.   After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




